This opinion is subject to administrative correction before final disposition.




                              Before
               HOLIFIELD, ATTANASIO, and STEWART
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       David A. WILLIAMS
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100059

                         Decided: 31 August 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                      K. Scott Woodard (arraignment)
                          Keaton H. Harrell (trial)

 Sentence adjudged 17 November 2020 by a special court-martial
 convened at Marine Corps Base Camp Lejeune, North Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to E-1, confinement for two months, and a bad-
 conduct discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.
                United States v. Williams, NMCCA No. 202100059
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2